Citation Nr: 0409812	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New 
Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on active 
duty from September 1968 to September 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In September 2003, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  During that hearing, the veteran 
raised contentions to the effect that service connection was 
warranted for leukemia and diabetes mellitus, primarily as a 
result of his service-connected PTSD.  In particular, he 
maintained that his PTSD increased the level of impairment caused 
by his leukemia and diabetes mellitus.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Those claims have not been certified to the 
Board on appeal nor has either been developed for appellate 
purposes.  Accordingly, the Board has no jurisdiction over those 
claims and they will not be considered below.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  They are, 
however, referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD, which is manifested 
primarily by impaired sleep, frequent nightmares, anger, violence, 
and homicidal and suicidal ideation, precludes the veteran from 
obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The RO must explain what information and 
evidence the veteran needs to provide and what evidence and 
information VA would obtain for him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

After reviewing the record, the Board finds that the VA has met 
its duty to assist the appellant in the development of his claim.  
Further development would serve no useful purpose and, therefore, 
the VA need take no additional action to assist the veteran with 
his claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  The Facts and Analysis

The veteran seeks a rating in excess of 50 percent for his 
service-connected PTSD.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the DC's of the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  The percentage ratings 
represent, as far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) resulting 
from service-connected disability.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  
In September 2003 rating action, the RO granted the veteran's 
claim of entitlement to service connection for PTSD and assigned a 
50 percent disability rating for that disorder, effective November 
8, 2001.  That action involved an initial rating award.  When an 
initial rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411.  A 50 
percent rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  

A 100 percent disability rating is warranted when there are such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

Evidence received in support of the veteran's claim includes an 
information report from the Vet Center, dated in October 2001; a 
report reflecting the veteran's hospitalization for PTSD in 
January 2002; the report of a psychiatric examination performed by 
the VA in March 2002; reports reflecting the veteran's outpatient 
treatment by the VA from April to December 2003; a report from a 
VA social worker, dated in May 2003; a report from J. M., M.D., 
dated in September 2003; and the transcript of the veteran's 
September 2003 hearing before the undersigned Veterans Law Judge.  
Such evidence shows that the veteran's PTSD is manifested 
primarily by impaired sleep, frequent nightmares, anger, violence, 
and suicidal and homicidal ideation.  Indeed, during his hearing, 
the veteran testified that he had threatened to kill people at 
work and that he had had trouble with the police due his use of 
firearms.  Moreover, his spouse testified that his PTSD had caused 
a significant deterioration in his family relations and noted that 
the had drawn a gun on her on more than one occasion.  

The level of impairment caused by the veteran's PTSD has generally 
been described as moderate to severe, and his GAF has ranged from 
45 (Vet Center report, dated in October 2001) to 60 (VA outpatient 
treatment reports, dated from April to December 2003.  (GAF stands 
for global assessment of functioning which under the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-
IV) reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a hypothetical 
continuum of mental health-illness.)  A 55-60 GAF score indicates 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 240, 242 (1995).  Following his 
inpatient treatment in January 2002 and his VA psychiatric 
examination in March 2002, both of which were scheduled 
specifically to evaluate the veteran's PTSD, the respective 
examiners concluded that such disorder was severe or at least 
moderate to severe.  Moreover, following the VA examination, the 
examiner assigned the veteran a GAF of 50.  Such a score reflects 
a serious level of impairment due to PTSD and contemplates a 
significant impact on the veteran's life, such as the inability to 
hold a job.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In 
fact, the veteran testified that has been unemployed since 1998; 
and in September 2003, J. M., M.D., reported that the veteran was 
unemployable due to PTSD.  

When viewed in a light most favorable to the veteran, the 
foregoing evidence more nearly reflects the criteria for a 100 
percent schedular evaluation for PTSD under 38 C.F.R. § 4.130, DC 
9411.  At the very least, the evidence with respect to that point 
is in relative equipoise.  That is, the evidence both for and 
against the assignment of a 100 percent schedular evaluation is 
evenly balanced.  Under such circumstances, all reasonable doubt 
is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  


ORDER

Entitlement to a 100 percent schedular rating for PTSD is granted, 
subject to the law and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



